Citation Nr: 1034287	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-37 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
(RO) Center
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969, and 
from December 1999 to April 2000.  He also had National Guard 
service from November 1999 to June 2006.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2007 rating decision in which the RO, inter alia, 
denied service connection for bilateral hearing loss.  In March 
2008, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in October 2008, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in November 2008.

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action in connection with the claim on appeal is warranted.  

The Veteran contends that his hearing was damaged by National 
Guard service from November 1999 to June 2006, at which time he 
was exposed to loud noise as the crew chief of a military 
aircraft.  In this regard, the Board notes that the Veteran is 
competent to report a history of in-service noise exposure. See, 
e.g. Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Here, also, 
the Veteran's National Guard Report of Separation and Record of 
Service for the period of November 1999 to June 2006 shows that 
the Veteran served as aerospace mechanic, which likely involved 
noise exposure.  

The report of a September 2007 VA audiological evaluation 
indicates that the Veteran has hearing loss in each ear to an 
extent recognized as a disability for VA purposes.  See 38 C.F.R. 
§ 3.385 (2009).  It also reflects the opinion of the VA 
audiologist that the Veteran's hearing loss is less likely than 
not caused by military noise exposure.  The VA audiologist based 
this opinion on the findings that the Veteran's hearing test 
results at the time of his discharge from active service were 
normal, and that the Veteran stated that hearing loss had only 
been a problem for the past five years.  

However, the Board notes that the absence of in-service evidence 
of hearing loss is not fatal to a claim for service connection.   
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (one meeting VA requirements 
for a hearing loss disability) and a medically sound basis for 
attributing such disability to service may serve as a basis for a 
grant of service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, the fact that the 
Veteran's hearing results at the time of his discharge from 
active duty were normal does not necessarily preclude a finding 
of service connection.

Moreover, the Veteran's assertion that his hearing loss is due to 
noise exposure as the crew chief on a military aircraft in 
National Guard service from November 1999 to June 2006, was not 
addressed by the September 2007 VA examiner.  The Board points 
out that the fact that, at the time of the September 2007 VA 
examination, the Veteran reported that his hearing loss began to 
be a problem five years before such examination, when the period 
of National Guard service in question is from November 1999 to 
June 2006, would, according to the Veteran, squarely place the 
onset of his hearing problems coincident with such service.

Once VA has provided a VA examination, it is required to provide 
an adequate one, regardless of whether it was legally obligated 
to provide an examination in the first place.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  A medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  

For the reasons outlined above, the Board finds that the 
September 2007 VA examination report and opinion is inadequate to 
decide the claim on appeal.  Therefore, examination and opinion 
by an VA ear, nose and throat (ENT) physician is needed to 
resolve the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In the report of examination, the examiner should 
specifically address the Veteran's assertions that his hearing 
was damaged in National Guard service from November 1999 to June 
2006, due to exposure to loud noise as the crew chief of a 
military aircraft.

Hence, the RO should arrange for the Veteran to undergo VA ENT 
examination-with associated audiometry and speech discrimination 
testing-by an appropriate physician, at a VA medical facility.  
The Veteran is hereby advised that failure to report to the 
scheduled testing and/or examination, without good cause, may 
result in denial of the claim for service connection (as the 
original claim will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled testing and/or 
examination, the RO should obtain and associate with the claims 
file (a) copy(ies) of the notice(s) of the date and time of the 
appointment(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following actions: 

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or, a 
reasonable time period for the Veteran's 
response has expired, the RO should arrange 
for the Veteran to undergo VA ENT 
examination, by an appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Based on the results of audiometric testing, 
the physician should specifically indicate, 
with respect to each ear, whether the Veteran 
currently has hearing loss to an extent 
recognized as a disability for VA purposes 
(i.e., an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
hertz of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
test of less than 94 percent).  

Then, if any hearing loss disability is 
diagnosed, also with respect to each ear, 
the examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated in service, to include in-service 
noise exposure.  The examining physician 
should specifically consider and discuss the 
Veteran's assertions that his hearing was 
damaged in National Guard service from 
November 1999 to June 2006, due to exposure 
to loud noise as the crew chief of a military 
aircraft.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled testing and/or examination, the RO 
must obtain and associate with the claims 
file a copy of any notice(s) of the date and 
time of the appointment(s) sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.




The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


